TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00760-CV


Huong Le Nguyen; 1960 Family Practice, P.A.; Cypress Creek ER, PLLC; Cypress Creek
 ER of Harmony PLLC; Providence Hospital of North Houston LLC; Vein Away, LLC;
                      and TMMS Holdings LLC, Appellants

                                              v.

                              0800989127 WB, LLC, Appellee


                FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-000347, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed a “Joint Motion to Reverse and Remand and to Expedite

Mandate.” In that motion, they inform the Court that they have reached a settlement agreement.

To effectuate that agreement, they request that we reverse the trial court’s final judgment and

remand the case to the Travis County District Court for entry of an agreed, take-nothing

judgment. They also request that we expedite the issuance of the mandate. We grant the joint

motion. See Tex. R. App. P. 42.1(a)(2)(A).
                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Reversed and Remanded

Filed: July 3, 2019




                                               2